FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 PEGGY CULP
                                                                                     CLERK

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
                                                                                   P. O. Box 9540
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                        79105-9540

                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                                                                 (806) 342-2650
       Justice                   Amarillo, Texas 79101-2449
                                 www.7thcoa.courts.state.tx.us

                                     November 7, 2013

David Lloyd Garrison                          Honorable Ana Estevez
TDCJ-ID #1365163                              Judge, 251st District Court
Alfred D. Hughes Unit                         501 S. Fillmore, Suite 4C
Rt. 2, Box 4400                               Amarillo, TX 79101-2449
Gatesville, TX 76597

RE:            Case No. 07-13-00328-CV, 07-13-00329-CV, 07-13-00330-CV
Style:         In Re David Lloyd Garrison, Relator

Dear Judge Estevez and Mr. Garrison:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                          Very truly yours,
                                                          Peggy Culp
                                                          PEGGY CULP, CLERK